Citation Nr: 1021193	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-14 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
REMAND

The Veteran served on active duty from January 1979 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran was previously scheduled for a Board hearing in 
March 2010.  Associated with the claims folder is a VA Form 
21-0820, Report of General Information, dated February 26, 
2010.  In that document, the Veteran requested that his 
Travel Board hearing be rescheduled at a later date.  He 
noted that he had not received personnel records that he 
believed were needed for his claim.

Later, in a letter received by the Board in March 2010, the 
Veteran again stated that he needed more time before his 
hearing.  He said that his Senator was helping him with his 
claim.

The Board finds that the Veteran has presented a timely 
request to reschedule his hearing and has also submitted good 
cause.  38 C.F.R. § 20.704(c) (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge.  The Veteran and his 
representative must be give notice of the 
date, time, and location of the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


